Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed 11/8/2027 has been entered.  

Status of claims
Claims 1-2, 4-6, 18, 14 have been amended.
In summary, claims 1-24 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 7/23/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 10/22/2021 have been fully considered but are not deemed fully persuasive.

Claim 18 Interpretation
Claim 18 reads on a plant comprising “essentially all the characteristics of KANAKA listed in Table 1” and comprising a single locus conversion. The term “essentially all” is defined as follows (pg. 17): Essentially all the physiological and morphological characteristics. A plant having20 essentially all the physiological and morphological characteristics means a plant having all the physiological and morphological characteristics of a plant of the present invention, except for desired characteristic(s) that is not present in the plant of the present invention, instead which can be obtained from another plant via a breeding program or directly introduced via New Breeding Techniques. In some embodiments, one 
Thus, it is understood that the plant of claim 18 comprises the “single locus conversion” which comprises the desired trait (such as herbicide resistance, claim 19) and otherwise all of the characteristics of the variety KANAKA. 
However, it is noted that “single locus conversion” is not defined, but rather broad embodiments are provided: (1) a single locus may contain several genes; (2) the single locus conversion changes one or several nucleotides of the plant genome; (3) as used herein, the term "a" or "an" refers to one or more of that entity. For example, "a single locus conversion" refers to one or more single locus conversions or at least one single locus conversion (pgs. 8 and 15). Thus, the term “single locus conversion” is not limited to “one” conversion but rather encompasses altering multiple loci with one or more genes. These plants would have otherwise “essentially all” the traits of KANAKA but are not represented by the deposit nor the traits of the deposit. They are new lines. 

Rejections on the basis of Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No.16/718,652 (reference application).
The instant application shares the same inventor Peng and the same applicant Shamrock Seed Co. with copending Application No.16/718,652. 
The copending application claims (updated 11/22/2021):
1. (Currently Amended) A seed of lettuce designated BLUEROCK, wherein a representative sample of seed of said lettuce has been deposited under NCNIB No. 43751.   
2. (Currently Amended) A lettuce plant, a plant part thereof, or a plant cell thereof, produced by growing the seed of claim 1, wherein the lettuce plant or a lettuce plant regenerated from said plant part or plant cell has 
3. (Original) The lettuce plant, the plant part thereof, or the plant cell thereof of claim 2, wherein the plant part is selected from the group consisting of a leaf, a flower, a head and a cell.  
4. (Currently Amended) A lettuce plant, a plant part thereof, or a plant cell thereof, wherein the lettuce plant or a plant regenerated from the plant part or the plant cell has all the physiological and morphological characteristics of lettuce designated BLUEROCK when grown under the same environmental conditions, wherein a representative sample of seed of said lettuce has been deposited under NCIMB No. 43751.  
5. (Currently Amended) A tissue culture of regenerable cells produced from the lettuce plant or the plant part thereof of claim 2, wherein a plant regenerated from the tissue culture has all the physiological and morphological characteristics of lettuce designated BLUEROCK when grown in the same environmental conditions.  
6. (Currently Amended) A lettuce plant regenerated from the tissue culture of claim 5, said plant having all the physiological and morphological characteristics of lettuce designated 4 255848054Attorney Docket No. VILM-044/OOUS 313073-2088 Application Serial No. 16/718,652 BLUEROCK when grown under the same environmental conditions, and wherein a representative sample of seed of said lettuce plant has been deposited under NCNIB No. 43751.  
7. (Original) A lettuce head or leaf produced from the plant of claim 2.  
8. (Original) A method for harvesting a lettuce head, said method comprising (a) growing the lettuce plant of claim 2 to produce a lettuce head, and (b) harvesting said lettuce head.  
9. (Original) A lettuce head produced by the method of claim 8.  
10. (Original) A method for harvesting a lettuce leaf, said method comprising (a) growing the lettuce plant of claim 2 to produce a lettuce leaf, and (b) harvesting said lettuce leaf.  
11. (Original) A lettuce leaf produced by the method of claim 10.  
12. (Original) A method for producing a lettuce seed, said method comprising (a) crossing a first parent lettuce plant with a second parent lettuce plant and (b) harvesting the resultant lettuce seed, wherein said first parent lettuce plant and/or second parent lettuce plant is the lettuce plant of claim 2.  
13. (Original) An F1 lettuce seed produced by the method of claim 12.  

15. (Original) A lettuce seed produced by the method of claim 14.  
16. (Original) A method of producing a lettuce plant derived from the lettuce designated BLUEROCK, said method comprising (a) crossing the plant of claim 2 with a second lettuce plant to produce a progeny plant.  
17. (Original) The method of claim 16 further comprising the steps of: (b) crossing the progeny plant derived from lettuce designated BLUEROCK with itself or a second lettuce plant to produce a seed of progeny plant of subsequent generation; (c) growing the progeny plant of the subsequent generation from the seed; (d) crossing the progeny plant of the subsequent generation with itself or a second lettuce plant to produce a lettuce plant derived from the lettuce designated BLUEROCK and (e) repeating step (b) and/or (c) to produce a lettuce plant derived from the lettuce designated BLUEROCK.  
18. (Currently Amended) A lettuce plant designated BLUEROCK comprising a single locus conversion and essentially all the characteristics of BLUEROCK deposited under NCIMB No. 43751.   
19. (Original) The plant of claim 18, wherein the single locus conversion confers said plant with herbicide resistance.  
20. (Original) The plant of claim 18, wherein the single locus conversion is an artificially mutated gene or nucleotide sequence.  
21. (Original) The plant of claim 18, wherein the single locus conversion is a gene that has been modified through the use of a New Breeding Technique.  
22. (Original) A method for producing nucleic acids, said method comprising isolating nucleic acids from the plant of claim 2, or a plant part, or a plant cell thereof.  
23. (Original) A method for producing a second lettuce plant, said method comprising applying plant breeding techniques to the plant or plant part of claim 2 to produce the second lettuce plant.  
24. (Currently Amended) A method of introducing a desired trait into lettuce BLUEROCK, said method comprising the steps of: 6 255848054Attorney Docket No. VILM-044/OOUS 313073-2088 Application Serial No. 16/718,652 (a) crossing a lettuce designated BLUEROCK plant grown from a seed of lettuce designated BLUEROCK, wherein a representative sample of seed has been deposited under NCIMB No. 43751 , with another lettuce plant that comprises a desired trait to produce F 1 progeny plants; (b) selecting one or more 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim patentably indistinct lines.
	This rejection is made because the Examiner cannot determine whether the co-pending plant or claimed plant possesses patentably distinct characteristics that are not recited in the respective specifications.  The Examiner does not have sufficient facts to determine whether the claimed plants and seeds are inherently the same as the co-pending plants and seeds.  In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art plants differ or in what way they differ.  Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).
The instant claims are drawn to seed and lettuce plants of variety KANAKA and methods of using the plants in breeding processes.
The claims of ‘652 are drawn to seed and lettuce plants of variety BLUEROCK and methods of using the plants in breeding processes.
The only difference in the claims is the name of the variety. 

	However, the specification of 16/718,652 does not provide parent lines and breeding history. Thus, it is unclear whether these plants are related as siblings, or generationally off the same initial cross. Therefore, the Examiner does not have any information about the underlying genetics that could be relied upon for distinguishing the two varieties.  
	Instant specification (page 50) states: “Lettuce cultivar KANAKA has the following morphologic and other characteristics, (based primarily on data collected in California, all experiments done under the direct supervision of the applicant) Table 1.”
The specification of Copending applicant (page 50) states: “Lettuce cultivar BLUEROCK has the following morphologic and other characteristics, (based primarily on data collected in California, all experiments done under the direct supervision of the applicant) Table 1.”
A review of Table 1 in both cases revealed substantial overlap in the traits – the first 29 traits are identical. Additionally, the resistance traits and regions of adaptation are identical.  
	In addition, both lines are F6 breeding generation (Page 50, line 5 of instant specification; page 50, line 9 in specification of ‘652). 
The only traits with any differences (frame leaf length, frame leaf width, leaf index, plant weight, plant height, core length, and diameter) are quantitative values that can be influenced by growth conditions, and the values reported are given without any standard deviations or error bars yet are understood to be averages. 
Therefore, if not the same plant, KANAKA and BLUEROCK are not patentably distinct as the plants share many of the same characteristics, having similar values for environmentally controlled traits, and thus, appear to at least be obvious variants of one another. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Again, the parent lines of BLUEROCK are not disclosed by applicant in ‘652, thus, the genetic characteristics is unknown.  The examiner has no evidence the two lines have the same genetic structures.   Thus, the 101 DP rejection is withdrawn.  

Response to Arguments
In view of the Deposit information and the confidential information response to 1.105 regarding parent lines and breeding history, all the previous rejections are withdrawn, except the obvious double patenting rejection to co-pending application 16718652.  Thus, the arguments are no longer applicable. 
The obvious double patenting rejection to co-pending application 16718652 has been modified accordingly since instant deposit, parent lines, and breeding history are provided. However, the parent lines, and breeding history of the co-pending application is not disclosed in the specification.  

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663